Citation Nr: 0125260	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increase in a 10 percent rating for a 
right shoulder disability.  

3.  Entitlement to a compensable rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1985.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 1991 and December 2000 RO 
rating decisions.  The November 1991 rating decision denied 
an increase in a 10 percent rating for the veteran's service-
connected right shoulder disability and denied a compensable 
rating for his service-connected low back disability.  The 
December 2000 rating decision denied service connection for a 
cervical spine disability.  The veteran testified in support 
of his claim at a Travel Board hearing held at the RO in 
March 2001.  


FINDINGS OF FACT

1.  The veteran does not currently have a chronic cervical 
spine disability.  

2.  The veteran's service-connected right shoulder 
disability, including postoperative residuals of resection of 
the distal clavicle, is productive of no more than malunion 
or nonunion without loose movement of the clavicle or 
scapula.  The right arm can be raised to well above the 
shoulder level.

3.  The veteran's service-connected low back disability (low 
back strain) is productive of no more than slight subjective 
symptoms only and no limitation of motion.  




CONCLUSIONS OF LAW

1.  A claimed cervical spine disability was not incurred in 
or aggravated by active service and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303, 3.310(a) (2001).  

2.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5203 (2001).  

3.  The criteria for a compensable rating for a low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1978 to March 
1985.  His service medical records indicate that he was 
treated for a right shoulder injury as well as neck and back 
complaints during his period of service.  A November 1979 
consultation report noted that the veteran was treated for 
pain in the right clavicle area after a motor vehicle 
accident that occurred that morning.  The diagnoses included 
fracture of the right clavicle and hematoma of the right 
forearm.  A November 1979 X-ray related an impression of a 
fracture of the middle third of the clavicle.  A subsequent 
November 1979 entry also noted an assessment of fracture of 
the right clavicle.  A right clavicle X-ray in January 1981 
was negative.  April 1981 and June 1981 treatment entries 
reported that the veteran was seen for right shoulder pain.  
An additional June 1981 entry indicated that the veteran 
complained of right shoulder pain in the area of the right 
trapezius muscle and reported that he had constant nagging 
pain with radiation to the cervical area.  The assessment was 
trapezius muscle strain.  A September 1981 entry noted that 
the veteran described his pain as a nagging, irritating 
aching distributed from the right cervical area and including 
the deltoid and trapezius groups.  The assessment, at that 
time, was right shoulder muscle strain with possible 
inflammation of the joint space.  A March 1982 entry related 
a diagnosis of a fracture of the right clavicle with anterior 
instability of the right shoulder.  In April 1982, the 
veteran had a right shoulder operation involving a Mumford 
procedure with resection of the distal part of the clavicle.

A July 1982 treatment entry indicated that the veteran 
complained of back pain in the right upper region all the way 
down to the lower back.  The assessment was status post motor 
vehicle accident pain at the acromioclavicular joint.  An 
April 1983 entry noted that the veteran had a Mumford 
procedure in 1982 and that he reported that the shoulder pain 
had gone away, but that he presently had neck and back pain.  
The assessment, at that time, included upper back pain.  
Another April 1983 entry noted that the veteran complained of 
upper back pain radiating down to his lower spine.  The 
assessment was back pain.  A bone scan of the entire spine in 
June 1983, performed because of complaints of upper back and 
neck pain, was negative.  A July 1983 entry noted that the 
veteran was seen with a history of back pain radiating from 
the neck down the spine and related an assessment of 
musculoskeletal pain.  A January 1984 entry noted that the 
veteran was seen for complaints of neck and back pain 
radiating both up and down.  The assessment was arthritis.  A 
January 1984 consultation report related an assessment of 
lumbosacral spine pain with mild exacerbation and a May 1984 
entry noted that the veteran complained of recurring neck 
pain.  An August 1984 entry referred to an impression of 
hyperextension injury to T5.  A September 1984 medical board 
report indicated diagnoses including back pain, muscular in 
origin, and status post resection arthroplasty of 
acromioclavicular joint, right side.  A physical evaluation 
board in December 1984 found the veteran was unfit for 
service due to a right shoulder condition (considered 10 
percent disabling) and back pain (considered 0 percent 
disabling).  The March 1985 separation examination report 
included notations that the veteran's upper extremities, 
spine, and musculoskeletal system were normal.  

The veteran underwent a VA medical examination in November-
December 1985.  The diagnoses included history of right 
shoulder fracture, status post Mumford procedure resection of 
the distal clavicle, and residuals of resection arthroplasty 
acromioclavicular joint; and chronic low back strain.  Right 
shoulder X-rays indicated that the acromial end of the 
clavicle had been resected.  X-rays of the dorsal and 
lumbosacral spine indicated no significant bone or joint 
changes.  

In January 1986, service connection was granted for residuals 
of a right shoulder fracture with resection of the distal 
clavicle, and a 10 percent rating was assigned.  Service 
connection was also granted for low back strain with a 
noncompensable rating.  

The veteran underwent a VA general medical examination in 
July 1988.  He complained of upper back and lower neck pain 
after working long hours.  The diagnosis was residuals of 
right shoulder fracture with resection of the distal 
clavicle.  A July 1988 radiological report noted that the 
deformity of the lateral end of the clavicle and 
acromioclavicular space was widening consistent with a 
fracture and resection of the distal clavicle.  

VA treatment records dated from March 1988 to March 1991 
indicated that the veteran was treated for disorders 
including his right shoulder disorder.  A March 1991 entry 
noted that the veteran had a history of a right shoulder 
fracture with resection of the distal clavicle.  It was noted 
that he had full range of motion of the shoulder.  The 
assessment pain in the right shoulder, chronic.  

In April 1991, the veteran submitted his current claim for 
increased ratings for his service-connected right shoulder 
disability and low back disability.  

In his August 1992 substantive appeal, the veteran stated 
that he experienced moderate to extreme pain in his shoulder 
which seemed to originate with muscles and ligaments in the 
right shoulder and back area.  He indicated that the pain was 
constant and could intensify with emotional or physical 
aggravation.  The veteran also submitted parts of medical 
articles regarding the shoulder and back.  

At an August 1992 RO hearing, the veteran testified that his 
shoulder joint would make noise on movement.  He also 
indicated that his right arm was weaker than his left arm 
because of the injury he had suffered in service.  The 
veteran stated that he would have severe pain in his right 
shoulder if there were several days of moisture.  He further 
reported that he suffered spasms in his low back and that his 
back would be really stiff in the morning.  He noted that he 
faced pain and spasms every day.  

The veteran underwent a VA orthopedic examination in August 
1993.  He complained of right shoulder pain which radiated to 
his upper back and into his neck.  The veteran indicated that 
such was aggravated when he would hold his arms up at the 
shoulder level or when he would type for long periods of 
time.  He stated that the pain radiated over the entire upper 
back which would go as far as the level just below the 
scapulae, bilaterally.  The veteran reported that he had no 
lower back pain.  The examiner indicated that an examination 
of the veteran's neck revealed full range of motion.  As to 
the right shoulder, there was a 3-inch by 1/2-inch wide 
unsightly scar over the distal end of the clavicle.  The 
examiner noted that the distal end of the clavicle was 
absent.  The examiner reported that there was a snapping 
sensation with motion of the shoulder which seemed to be 
localized over the scapula, but may have been in the region 
of the distal end of the clavicle.  There was full range of 
motion of the shoulder.  The diagnoses included fracture of 
the right clavicle, status post operative resection of the 
distal one-third, with persistent snapping and pain in the 
scapula area, as well as cervical radiculitis with a question 
of a cervical disc.  The examiner noted that X-rays had been 
ordered.  August 1993 X-rays of the right shoulder indicated 
that there were postoperative changes involving the lateral 
end of the clavicle which had been resected.  It was noted 
that the acromioclavicular joint appeared widened and that 
the remaining bony structures and soft tissues were normal.  
August 1993 X-rays of the cervical spine indicated an 
impression of normal bones and soft tissues.  

The veteran also underwent a VA neurological examination in 
August 1993.  He reported that he had pain just above the 
right scapula and below the scapula at the lower angle.  The 
veteran also stated that such was increased with fatigue, 
stress, prolonged typing, or use of a keyboard, and that he 
was unable to sit for a prolonged period of time.  The 
veteran reported that he never had pain into the low back, 
but that it did spread up into the neck.  The examiner 
reported that the neurological examination revealed no change 
in the veteran's cranial nerves.  There was a slight decrease 
in the biceps jerk on the right as compared to the left.  The 
examiner noted that no wasting or weakness was noted in the 
heavily muscled veteran and that there was no loss of 
sensation to pin.  The diagnosis was deferred pending 
electromyograph (EMG) and nerve conduction studies.  A 
subsequent August 1993 report of an EMG nerve conduction 
velocity test related, as to an impression, that the results 
of the EMG nerve conduction velocity test were normal.  

The veteran underwent an examination for the VA in February 
1999.  It was noted he was right-handed.  He reported that 
his shoulder still bothered him and that he felt weakness, 
instability, and fatigue.  The veteran also indicated that 
the pain from his shoulder radiated to the mid back and at 
times into the left shoulder.  He said that he could not do 
any work above the shoulders, that he could not be in one 
position for a prolonged period of time and that he had to 
change positions every fifteen minutes.  The veteran 
indicated that his condition affected his daily activities 
and that he avoided any heavy physical work around the house.  
The examiner reported that the veteran did not have any 
limited function of standing or walking.  The examiner 
indicated that the examination of the veteran's spine 
revealed no painful motions, muscle spasms, or tenderness.  
The musculature of the back was normal and the veteran's 
posture was normal.  The examiner noted that the range of 
motion of the lumbar spine was normal.  The examiner also 
reported that on examination of the lumbar spine, there was 
no painful motion, muscle spasm, tenderness, or weakness.  It 
was noted that there was a scar over the right shoulder about 
6 cm by 2.5 cm.  There was no heat, redness, swelling, 
effusion or drainage in the right shoulder.  As to range of 
motion, the examiner indicated that flexion of the right 
shoulder was 108 degrees without pain; abduction was 180 
degrees with pain at 180 degrees; external rotation was 90 
degrees without pain but with some stiffness; internal 
rotation was 90 degrees with pain at 50 degrees.  The 
examiner noted that the veteran could perform all range of 
motion only in slow motion.  It was reported that the range 
of motion in the right shoulder was additionally limited by 
fatigue, weakness, and lack of endurance following repeated 
use.  

Additionally, the examiner indicated, as to the neurological 
examination, that the veteran's cranial nerves and 
coordination were normal.  The motor function of the upper 
extremities was normal, the sensory examination was normal, 
the muscle power was 5/5 and reflexes were 1+, bilaterally.  
As to the lower extremities, the examiner reported that the 
motor function was normal, the sensory examination was normal 
and that the veteran's reflexes were 1+, bilaterally.  X-rays 
of the right shoulder indicated that there were no fractures, 
dislocations, or abnormalities of the bony trabeculae; the 
regional tissues were normal; and the impression was normal 
right shoulder.  X-rays of the lumbar spine indicated an 
impression of incomplete lumbarization of S1 with no 
vertebral fractures and minor spurring of the superior 
vertebral end plates of L3 and L4.  

The diagnoses at this February 1999 examination included 
right shoulder status post Mumford Procedure and resection of 
the lateral aspect of the clavicle.  The examiner commented, 
as to the effect on the veteran's occupation, that the 
patient was unable to sit at his computer for long periods of 
time and that he would have to get up every 15 to 30 minutes 
to change position or stress.  It was also noted, as to the 
effect on the veteran's daily activities, that he avoided any 
heavy physical work around the house and that if he did 
perform light repairs, he would take frequent breaks.  The 
examiner also diagnosed low back strain with a normal back 
examination.  The examiner remarked that such disability had 
no effect on the veteran's occupation or daily activity.  

In a May 2000 statement, the veteran reported that he 
believed he suffered from a condition known as snapping 
scapula syndrome which was associated with "nonunion of: with 
loose movement".  He also indicated that he sought to draw 
attention to conditions that affected the "serratus anterior 
and more specifically, the long thoracic nerve C5-C6-C7 and 
brachial plexus".  The veteran further indicated that 
shoulder weakness could be caused by either neurological or 
muscular deficits.  

In May 2000, the veteran submitted his current claim for 
service connection for a cervical spine disability.  The 
accredited representative indicated that the provisions of 38 
C.F.R. § 3.310 (secondary service connection) should be 
considered.  

A private treatment report dated in July 2000 from C. T. 
Andersen, M.D., noted that the veteran gave a history of 
undergoing a right shoulder Mumford procedure with a 
persistent subscapula snapping since.  It was noted that the 
veteran indicated that over the previous eight months he had 
noted increasing "left" subscapula pain without a history of 
further trauma.  Dr. Anderson reported that the veteran had a 
healed incision on the right shoulder consistent with his 
history of surgery.  It was noted that his range of motion 
was intact and that the distal pulses and sensation were 
normal.  Dr. Anderson noted that the rotator cuff strength 
was 5/5 and the crank test was negative.  It was reported 
that the veteran had subscapula snapping with scapula 
protraction and retraction.  The impression was right 
shoulder subscapula bursitis.  Treatment options were 
discussed and it was decided that no treatment was indicated.

In written statements, and in March 2001 testimony at a Board 
hearing, the veteran related that he was injured in a car 
accident during service.  He reported that he suffered a 
broken clavicle and underwent a subsequent Mumford procedure 
due to complaints of cracking and a snapping sensation in his 
shoulder.  The veteran reported he had researched the 
Internet as to the nature of his current problem, and he felt 
he had snapping scapula syndrome.  He indicated that his back 
pain was at the scapula or thoracic spine and that it 
continued up into the cervical spine and to the right 
shoulder or the acromioclavicular ligament.  The veteran 
stated that the acromioclavicular ligament was weakened and 
compromised and that it magnified the neck pain.  He noted 
that he had cervical problems soon after his operation during 
service.  The veteran, who lives in Massachusetts, stated 
that he desired to have a special VA examination to take 
place at a facility in Palo Alto, California; he said he felt 
that only that facility was capable of performing special 
muscle and nerve studies to assess his problems.  He reported 
that he had recently asked a private physician to refill his 
prescription for muscle relaxers, but indicated that he had 
not had specific treatment recently.  The veteran indicated 
that he presently had no lumbar spine problems.  He reported 
that he believed the cervical spine disability was the direct 
result of trauma in service.  

II.  Analysis

As to the issues on appeal, the file shows that the veteran 
has been apprised of the evidence needed to substantiate his 
claims.  VA examinations have been provided, and identified 
relevant medical records have been obtained.  The veteran, 
who lives in Massachusetts, has requested that a special VA 
examination be provided at a facility in California.  It is 
questionable whether the Board has the authority to order 
such an examination across the country.  In any event, the 
medical evidence does not indicate a need for such an 
examination, and such an examination is not necessary to 
decide the claims.  The Board finds that further development 
of the evidence is not warranted.  The notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), and the companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

A.  Service Connection for a Cervical Spine Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran's service medical records from his 1978-1985 
active duty show isolated complaints of neck (cervical spine) 
pain, at times said to represent pain radiating from the 
right shoulder.  However, medical studies in service failed 
to identify a chronic disorder of the cervical spine.  There 
were no complaints or findings of a cervical spine disability 
at a post-service VA examinaiton in 1985.  A 1988 VA medical 
examination noted that the veteran complained of upper back 
and lower neck pain after working long hours.  The diagnosis, 
however, solely referred to the veteran's right shoulder 
disorder.  A 1993 VA examination noted that the veteran 
complained of right shoulder pain which radiated to his upper 
back and into his neck.  The examiner indicated that the 
examination of the veteran's neck revealed full range of 
motion.  The diagnoses included cervical radiculitis with a 
qusestion of a cervical disc; however, the examiner then 
ordered cervical spine X-rays, which were normal, and since 
then there has been no indication that the veteran has a 
cervical spine problem.  A number of other medical records, 
dated to 2000, show no diagnosis of a chronic cervical spine 
disability. 

While the veteran has had complaints of neck pain, such have 
often been associated with pain radiating from his right 
shoulder.  The medical evidence during and since service 
fails to show a chronic disorder of the cervical spine.  A 
complaint of pain in an area, without a medically diagnosed 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  One requirement for service connection, 
whether claimed on a direct or secondary basis, is the 
presence of a current disability.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Competent medical evidence is required to 
show a claimed disorder, and as a layman the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
the medical evidence indicates that the veteran does not 
currently have a chronic cervical spine disability, service 
connection for the claimed condition may not be granted.

The preponderance of the evidence is against the claim for 
service connection for a cervical spine disability.  Thus the 
benefit of the doubt rule does not appeal, and the claim must 
be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Increased Ratings 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

1.  Right Shoulder Disability

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  Such disability may also be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is limited to the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

During service the veteran had right shoulder surgery which 
included resection of the distal clavicle.  Medical records 
in recent years, including 1993 and 1999 VA examinations and 
the 2000 examination by Dr. Anderson, show the veteran 
complains of right shoulder pain.  However, he has been 
repeatedly found to have full, or nearly full, range of 
motion of the arm.  There is some objective evidence of pain 
at the extremes of motion, and reportedly he would have 
additional limitation of motion on repetitive use.  Yet he is 
able to lift his right arm well above the shoulder level.  
For example, the 1999 VA examintion noted right shoulder 
flexion to 108 degrees without pain and abduction to 180 
degrees with pain only at 180 degrees, and Dr. Anderson noted 
in 2000 that range of motion was intact.  There is no 
credible evidence that pain on use, although somewhat 
limiting, would restrict right arm motion to the shoulder 
level as required for a 20 percent rating under Code 5201.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet.App. 202 
(1995).  Thus a 20 percent rating under Code 5201 is not 
warranted.  38 C.F.R. § 4.31.

The recent medical records, including the 1999 VA examination 
and the 2000 examination by Dr. Anderson, show full muscle 
strength and normal sensation of the right shoulder.  The 
last X-rays of the right shoulder, at the 1999 VA 
examination, were found to be normal.  Dr. Anderson noted 
some subscapular snapping and gave an impression of bursitis.  
The medical records depict impairment which does not exceed 
that for malunion of the clavicle or scapula, or nonunion 
without loose movement, and such is to be rated 10 percent 
under Code 5203.  Nonunion with loose motion or dislocation 
is not shown, and thus a 20 percent rating under this code is 
not warranted.

The medical evidence shows a healed surgical scar on the 
right shoulder, but it is not poorly nourished with repeated 
ulcerations, nor is it tender and painful on objective 
demonstration.  Thus there may be no separate compensable 
rating for the scar.  38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803 and 7804.

The weight of the evidence establishes that the veteran's 
right shoulder disorder is currently no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

2.  Low Back Disability

A 0 percent evaluation is warranted for lumbosacral strain 
where there are slight subjective symptoms only.  A 10 
percent evaluation requires characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The recent medical evidence, including the 1999 VA 
examination, shows the lumbosacral spine has no limitation of 
motion, no pain on motion, no other abnormal signs or 
symptoms, and no functional impairment.  The diagnosis at the 
1999 examination was low back strain, with a normal low back 
examination.  At his 2001 Board hearing, the veteran reported 
that he had no lumbar spine problems.

The evidence shows the veteran does not have even slight 
limitation of motion, as required for a 10 percent rating 
under Code 5292.  There is also no indication of pain on use 
of the low back, with associated slight limitation of motion, 
as required for a 10 percent rating under this code.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet.App. 202 
(1995).  Lumbosacral strain with characteristic pain on 
motion, as required for a 10 percent rating under Code 5295, 
also is not shown.  The evidence demonstrates that the 
veteran's low back disability produces impairment which does 
not exceed that of lumbosacral strain with slight subjective 
symptoms only, and such is to be rated 0 percent under Code 
5295.

As a preponderance of the evidence is against the claim for a 
compensable rating for the veteran's service-connected low 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied.  

An increased rating for a right shoulder disability is 
denied.  

A compensable rating for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

